UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 15, 2014 MANPOWERGROUP INC. (Exact name of registrant as specified in its charter) Wisconsin 1-10686 39-1672779 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 100 Manpower Place Milwaukee, Wisconsin (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(414) 961-1000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Election of Directors On December 15, 2014, ManpowerGroup Inc. (the “Company”) appointed Paul Read to its Board of Directors.Mr. Read has not yet been appointed to any committees of the Company’s Board of Directors; however, the Company anticipates he will be appointed to one or more committees in the future. As a non-employee director of the Company, Mr. Read will participate in the same compensation arrangement as the other non-employee directors of the Company, which currently consists of a cash retainer equal to $85,000 per year and reimbursement for travel expenses incurred in connection with attending Board of Directors and Committee meetings.In addition, Mr. Read received a prorated annual grant of75 shares of deferred stock upon his appointment to the Board of Directors. The Company also entered into an indemnification agreement with Mr. Read which is in substantially the same form as the indemnification agreements entered into by the Company with each of the Company’s other outside directors. The description of the indemnification agreement is contained in the Company’s Current Report on Form 8-K datedOctober 31, 2006 and is incorporated by reference herein. The press release issued by the Company announcing the appointment of Mr. Read is attached hereto as Exhibit 99.1 and is incorporated by reference herein. Item 9.01. Exhibits . Exhibit No. Description Press Release dated December15,2014 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MANPOWERGROUP INC. Dated: December 15, 2014 By: /s/ Richard Buchband Name: Richard Buchband Title: Senior Vice President, General Counsel and Secretary Exhibit Index Press Release dated December 15, 2014.
